The opinion of the court was delivered by
Minturn, J.
The stipulated facts show that a contract for a supply of lead pencils was entered into by a clerk or bookkeeper, in the defendants’ employ, without the defendants’ knowledge, and the practical inquiry is whether upon the mere proof of that fact liability of these defendants may be predicated. It is only where there is some evidence to support the finding of the trial court, that this court will decline to consider the correctness of the finding; but where the finding of fact is unsupported by any evidence, it can furnish no basis for the liability predicated upon it. Warren v. Finn, 55 Vroom 206.
We think that fact presents the situation here. We find in the case no testimony or admission upon which the inference may rest, that the defendants or any one in authority for them, ordered the goods in question.
*533We find no proof whatever of agency. The legal rule is that the agency must be antecedently given or be subsequently adopted. 2 Kent Com. 784.
We find, however, in the case no testimony upon which, it may reasonably be inferred that the defendants ratified or adopted by act or conversation the contract which their bookkeeper entered into in their behalf, without their knowledge or consent. Without some evidence of that character the judgment appealed from is not legally sn-pported, and must be reversed, with costs.